[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 578 
All real and personal estate in this state not specially exempted is, by law, liable to taxation upon an assessment at its full value. The tax laws proceed upon the theory that all property protected by law should bear its equal share of the burden of taxation, and the statutory system, if exactly administered according to the letter of the statutes, would result in perfect equality of benefit and burden and none would have any just ground of complaint. But no system system of taxation has as yet been devised which is capable of complete and perfect administration. The ascertainment and valuation of property liable to taxation is, under our system, committed to a board of assessors. In discharging their functions, mistakes or errors are liable to be committed, which prevent a perfect execution of the system of assessment. It is known that a large amount of personal property escapes taxation either from the negligence of assessors or because its existence cannot be ascertained. So, also, property may be listed which is not liable to assessment, or the assessors, from mistake, inadvertence or misjudgment, may place an erroneous valuation on property, either more or less than its actual value, thereby producing inequality of taxation. The act of 1880 deals with the subject of assessments in respect to illegality, over-valuation and inequality of valuation, and authorizes a review on certiorari
at the instance of any person or corporation assessed who claims to have been aggrieved by an assessment in either of the respects mentioned. The remedy afforded by the act, where the assessment is illegal or where there is an over-valuation, is *Page 580 
simple, practicable and complete. The question whether the assessment complained of is illegal presents purely a question of law on facts appearing on the assessment-roll, or which may be readily ascertained by evidence. The question of over-valuation is, in its nature, simple and free from complexity, and is solved, as is every other fact submitted to a court for determination in case of conflict, by the weight and preponderance of evidence. The clause in the act of 1880, which gives a remedy where the valuation "is unequal, in that the assessment has been made at a higher proportionate valuation than other real and personal property on the same roll by the same officers," presents a question of much greater difficulty. It is claimed, on the part of the relators, that, by the true construction of this clause, it is sufficient, to entitle a property owner to a reduction of his assessment, that some other property of the same description, real or personal, is valued on the same roll at a less proportionate value than his own. This being established, it is claimed that the party claiming the benefit of the statute is entitled to a reduction of the valuation of his property to correspond with the valuation affixed by the assessors on the property having such lower proportionate valuation. We concur with Judge PARKER in his dissenting opinion below upon this point. The obvious result of the construction claimed by the relators, if adopted, would be, as is pointed out by Judge PARKER, that every property owner whose property is assessed, could demand that the assessment of his property should be reduced to a valuation proportionate to the lowest valuation of any similar property on the assessment roll, situate anywhere in the town or assessment district, although his own property was not assessed beyond its actual value, and although it was not made to appear that, by reason of the under-valuation of the particular property with which it was compared, the claimant would be compelled to pay more than his due share of the aggregate tax. In the nature of things, it is impossible that all valuations should represent the precise actual value of the property valued. If a particular piece of property on an assessment-roll is under-valued, *Page 581 
another may be correspondingly over-valued. Where there is no over-valuation of his own property, it does not follow that the taxpayer will be injured by an under-valuation of some piece of property belonging to another. If all the valuations on the assessment-roll, other than that of the party complaining, were proportionately equal, and also proportionately lower than the valuation of his property, injury to the claimant might, perhaps, be a just inference. The mere fact that the claimant can show that his land is assessed proportionately higher than a certain other piece on the same roll does not alone show that he is aggrieved, or that he will be compelled to pay more than his just share of the aggregate tax. By the terms of the act of 1880, it must be made to appear that the party seeking the remedy afforded thereby "is, or will be, injured by the alleged illegal, erroneous or unequal assessment" of which he complains. The adoption of the construction of the act of 1880, contended for by the relator, would greatly embarrass the collection of taxes and lead to burdensome litigation, while at the same time it would award relief in many and probably in most cases where no real right was infringed, nor an actual injury suffered. Those property owners who were alert and prompt to avail themselves of the act, would succeed in shifting a part of the burden of taxation from their own shoulders and casting it upon those less vigilant and active. Where the assessors in a particular case depart from a general rule or ratio of assessment which they have adopted, to the injury of the taxpayer in the particular case, the statute affords a remedy. Without undertaking to define the precise scope of the remedy for disproportionate valuations of property, given by the act of 1880, we think it may be safely said that the petitioner must show a state of facts from which a presumption justly arises that the inequality of which he complains will subject him to the payment of more than his just proportion of the aggregate tax, and that this presumption is not raised by proof that in a particular instance property is assessed at a proportionately lower valuation than *Page 582 
his own. Nor does it, we think, make any difference that the assessments compared were of contiguous property. The object of the statute was to afford a remedy to a party injured by unequal valuations, not to enable him, on mere proof of a mistake or misjudgment of the assessors, as to the relative valuation of his property and that of another, to have his assessment reduced, although his own property was not over-valued, and it does not appear, taking into view the aggregate assessment and valuation of the taxable property on the roll, that he will be compelled to pay more than his just share of the tax.
The conclusion of the court below that there was an over-valuation of the property known as "River View," is supported by evidence, and is not reviewable in this court. (People ex rel. R.W.  O.R.R. Co. v. Hicks, 105 N.Y. 198,200.) The order, so far as it relates to that property, should be affirmed.
That part of the order relating to the assessment on lot No. 194 West Third street should be reversed. The court did not sustain the claim of over-valuation in respect to that lot, but reduced the assessment on the ground of disproportionate valuation as between lot 194 and lot 193. This ground, as we have held, is untenable.
The order of the General Term should be affirmed as to "River View" property, and the order of the Special and General Terms as to the assessment on lot 194 should be reversed.
All concur.
Ordered accordingly. *Page 583